Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1-4, 6-14, 16-24, and 26-30 (now renumbered 1-27 for issue) are found to be in condition for allowance.

Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
The Examiner conducted interview on May 6, 2021 with the Applicant's representative, Keith A. Schonberger (Reg. No. 70,820) and discussed the allowable subject. The Applicant's representative agreed to have Preliminary Amendment following Request for Continued Examination filed in the application on April 27, 2021.
 The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “enable input including one or more values identifying geometry information associated with a wind turbine of the selected type of wind turbine and a stand-off distance for the wind turbine; determine a flight pattern for the UAV to inspect the blades of the wind turbine based on the determined orientation of the blades and the stand-off distance; and inspect each of the blades of the wind turbine according to the determined flight pattern including obtaining second sensor information periodically while navigating the UAV along a first blade of the blades from one or more angles relative to a leading edge of the first blade and obtaining third sensor information periodically while navigating the UAV along a second blade of the blades from one or more angles relative to a leading edge of the second blade” as recited in the claims.
No other relevant prior art has been found to anticipate or obviate the claimed matter as specifically recited in the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487